Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on February 18, 2020.  
2.   Claim(s) 1-27 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 7, 14 and 21 are directed to a system and method that can be used to provide views of aggregated data from multiple different sources in order to improve functionality by increasing efficiency with which data from multiple disparate sources can be accessed. The claim(s) recite(s) generating a central data storage repository that aggregates data that has been extracted from multiple different medical study instruments, wherein the aggregated data is classified into a first type of data and a second type of data; defining a first logical mapping from each of a plurality of fields in the first type of data to one or more respective regions; defining a second logical mapping from each of a plurality of fields in the second type of data to one or more respective regions; receiving a request to display the entity identifier; selecting either the first logical mapping or the second logical mapping based on the received entity identifier; and providing for display one or more respective regions that are populated with data based on the selected logical mapping. 
.
The limitations of “generating a central data storage repository that aggregates data that has been extracted from multiple different medical study instruments, wherein the aggregated data is classified into a first type of data and a second type of data; defining a first logical mapping from each of a plurality of fields in the first type of data to one or more respective regions; defining a second logical mapping from each of a plurality of fields in the second type of data to one or more respective regions; receiving a request to display the entity identifier; selecting either the first logical mapping or the second logical mapping based on the received entity identifier; and providing for display one or more respective regions that are populated with data based on the selected logical mapping”, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of a Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “data processing system, input port,  extraction engine, central data storage repository, classification engine, executable logic engine, output port, graphical user interface, user device, display device, computer-readable storage devices” nothing in the claim element precludes the step from practically being performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, but for the “data processing system” language, “retrieving” in the context of this claim encompasses the user manually retrieving multiple data records. Similarly, the classification of a first portion of the aggregated data into a first type of data and a second portion of the aggregated data into a second type of data, under its broadest reasonable interpretation, covers being performed by managing personal behavior, relationships or interactions between people (e.g. following rules or instructions), but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers being performed by managing personal behavior, relationships or interactions between people (e.g. following rules or instructions), but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “data processing system, input port,  extraction engine, central data storage repository, classification engine, executable logic engine, output port, graphical user interface, user device, display device, computer-readable storage devices” to perform all of the “generating a central data storage repository that aggregates data that has been extracted from multiple different medical study instruments, wherein the aggregated data is classified into a first type of data and a second type of data; defining a first logical mapping from each of a plurality of fields in the first type of data to one or more respective regions; defining a second logical mapping from each of a plurality of fields in the second type of data to one or more respective regions; receiving a request to display the entity identifier; selecting either the first logical mapping or the second logical mapping based on the received entity identifier; and providing for display one or more respective regions that are populated with data based on the selected logical mapping” steps. The “data processing system, input port,  extraction engine, central data storage repository, classification engine, executable logic engine, output port, graphical user interface, user device, display device, computer-readable storage devices” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., data processing system, input port,  extraction engine, central data storage repository, classification engine, executable logic engine, output port, graphical user interface, user device, display device). Claim 7 has additional limitations (i.e., computer-readable storage devices, data processing apparatus, central data storage repository, graphical user interface, user device). Claim 14 has additional limitations (i.e., central data storage repository, graphical user interface, user device). Claim 21 has additional limitations (i.e., central data storage repository, graphical user interface, user device). Looking to the specification, these components are described at a high level of generality (¶ 27-28; The application server may include a data extraction engine that can identify and extract information from the obtained medical Study instruments. In one implementation, the data extraction engine may include one or more software components, one or more hardware components, or a combination of both (e.g., one or more hardware processors executing programmed logic), that reside in one or more servers such as the application server and can communicate with one or more other computers to obtain each respective medical study instrument of the plurality of medical study instruments. By way of example, the data extraction engine may process obtained data records including data that represents one or more medical study instruments by extracting specified portions of data included in each of the data records retrieved over the input port of the application server. The respective one or more other computers may include, for example, one or more server computers or one or more client computers. The client computers may include, for example, a desktop computer, a laptop computer, a smart phone, a tablet, a smart watch, or the like.). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extra-solution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-6, 8-13, 15-20 and 22-27 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-27 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20140244306 A1 to Hussam hereinafter Hussam1 in view of Pub. No.: US 20170154544 A1 to Hussam hereinafter Hussam2.

As per Claim 1, Hussam1 teaches a data processing system for processing data records and searching data structures at least partly generated from the processed data records, comprising (see Hussam1 paragraphs 132, 181, Claims 10, 18 and Abstract):
-- an input port that retrieves, from multiple, different data stores, data records, with each data record representing a medical study instrument (see Hussam1 paragraphs 6, 11, 16, 38, 100, 122, 144; One aspect of the disclosure provides a computer-implemented method for receiving one or more requests to generate a medical study, retrieving from one or more data repositories one or more medical study instruments, receiving a selection of a particular medical study instrument to use in the medical study, generating by one or more computers a list of one or more research collaborators invited to review the medical study, and generating by one or more computers a list of one of more participants invited to join the medical study);
-- an extraction engine that processes the data records by extracting specified portions of data included in each of the data records retrieved over the input port (see Hussam1 paragraphs 6, 10, 112-113, 132, 142, 181; ….based on the entered search criteria, the medical integration system 102 may generate a search query and queries the database 126 using the generated search query. The database 126 returns to the system 102 data matching the criteria included in the search query.);
-- a central data storage repository that aggregates the extracted data that has been extracted from the data records representing respective multiple different medical study instruments (see Hussam1 paragraphs 43-44, 106, 134, 138, 147, 164;….. without limitation, to any process or technique that makes available and/or locates and/or reads data from any type of data repository); 
-- a classification engine that classifies a first portion of the aggregated data into a first type of data and a second portion of the aggregated data into a second type of data (see Hussam1 paragraphs 47, 117-119, 133, 138; Through the graphical user interface 150, the user may enter various patient criteria, including diagnosis codes, International Statistical Classification of Diseases and Related Health Problems ("ICD") codes (e.g., ICD-9 and ICD-10 codes), Current Procedural Terminology ("CPT") codes and other various diagnosis information and treatment information and various inclusive or exclusive criteria (e.g., age information, height information, weight information and smoker status information).); 
-- an executable logic engine that defines a first logical mapping from each of a plurality of fields in the first type of data to one or more respective regions of a graphical user interface and that further defines a second logical mapping from each of a plurality of fields in the second type of data to one or more respective regions of the graphical user interface (see Hussam1 paragraphs 113, 115, 126, 132, 137, 162, 178; The data filter module 127 may format the medical data (referred to as "formatted data values" herein, without limitation, for purposes of convenience) included in the template fields and insert the formatted data values into the appropriate instrument fields in the various instruments, using the template to instrument mapping to determine the correspondence between the instrument fields and the template fields.); and 
-- an output port (see Hussam1 paragraphs 5, 18, 37-38, 57, 178): 
--…., wherein the request includes a key identifier (see Hussam1 paragraphs 61, 74, 106-109, 117);
-- searches data structures representing the first and second logical mapping, wherein at least one of the searched data records includes a key identifier (see Hussam1 paragraphs 47, 87, 93, 98, 113);
-- responsive to searching, selects either the first logical mapping or the second logical mapping based on the received key identifier (see Hussam1 paragraphs 18, 22, 27, 120, 133, 136-137, 140-144, 161, 167); and 
-- providing data for the graphical user interface that when rendered on a display device renders one or more visual representations of the one or more respective regions populated with data based on the selected logical mapping (see Hussam1 paragraphs 22, 27, 32, 80, 162).
Hussam1 fails to explicitly teach receiving request to display the graphical user interface from a user of a user device.
Hussam2 teaches about the graphical user interface 170 that includes portion 174 to provide a user with an overview of a group study and to provide the user with a “current status” of the group study, e.g., a next discussion that the user needs to participate in and/or a listing of current notes and other contributions that have been made to the group by other users of the group. Graphical user interface 170 also includes controls 176, selection of which enables a user to view tools that are available for engaging in the group study. These tools may include various types of asset information, as described in further detail below. Graphical user interface 170 also includes control 178, selection of which enables a user to view information indicative of other users who are participating in the group study. Graphical user interface 170 also includes control 180, selection of which enables a user to view data associated with the group study. This data may include progress reports of the group, including, e.g., the progress report shown in portion 536 of FIG. 5A. (see Hussam2 paragraphs 3, 5, 7, 17, 24, 32-33, 49, 64).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Hussam2 within the systems/methods as taught by reference Hussam1 with the motivation of making a graphical user interface available to a user with an overview of a group study, thereby providing the user with a “current status” of the group study and/or a listing of current notes and other contributions that have been made to the group by other users of the group (see Hussam2 paragraph 33).

As per Claim 2, Hussam1 and Hussam2 teaches the data processing system of claim 1, wherein at least one first region of the graphical user interface is populated with one or more question-answer combinations based on the selected logical mapping (see Hussam1 paragraphs 2-10, 43 and abstract). 
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 3, Hussam1 and Hussam2 teaches the data processing system of claim 2, wherein at least one second region of the graphical user interface is populated with data that is indicative of the number of people who have provided the same answer to the same question set forth in the particular question-answer combination. 
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 4, Hussam1 and Hussam2 teaches the data processing system of claim 3, wherein the second region of the graphical user interface further comprises: a first displayed value that is indicative of the number of people at a particular medical facility that provided the same answer to the same question set forth in the particular question-answer combination; a second displayed value that is indicative of the number of people at multiple different medical facilities that provided the same answer to the same questions set forth in the particular question-answer combination; and a third displayed value that is indicative of the difference between the first displayed value and the second displayed value (see Hussam2 paragraphs 3, 5, 7, 17, 24, 32-33, 49, 64).
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 5, Hussam1 and Hussam2 teaches the system of claim 4, wherein the output port is further configured to: 
-- determine whether the third displayed value exceeds a predetermined threshold  (see Hussam1 paragraphs 18, 63-65, 67); and
-- in response to a determination that the third displayed value exceeds a predetermined threshold, highlight a predetermined proximity of the graphical user interface associated with the third displayed value using a first color (see Hussam1 paragraphs 18, 63-65, 67). 
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 6, Hussam1 and Hussam2 teaches the system of claim 4, wherein the output port is further configured to: 
-- determining whether the third displayed value falls below a predetermined threshold (see Hussam1 paragraphs 18, 63-65, 67); and
-- in response to determining that the third displayed value falls below a predetermined threshold, highlighting a predetermined proximity of the graphical user interface associated with the third displayed value using a second color that is different than the first color (see Hussam1 paragraphs 18, 63-65, 67).
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 7, Hussam1 teaches a system comprising (see Hussam1 paragraphs 132, 181, Claims 10, 18 and Abstract): 
-- one or more data processing apparatus (see Hussam1 paragraphs 176-177 and Claim 10); and 
-- one or more computer-readable storage devices having stored thereon instructions that, when executed by the one or more data processing apparatus, cause the one or more data processing apparatus to perform operations (see Hussam1 paragraphs 11, 16, 24, 26, 29, 176-177, 180 and Claim 18); comprising: 
-- generating a central data storage repository that aggregates data that has been extracted from multiple different medical study instruments, wherein the aggregated data is classified into a first type of data and a second type of data (see Hussam1 paragraphs 43-44, 106, 134, 138, 147, 164;….. without limitation, to any process or technique that makes available and/or locates and/or reads data from any type of data repository);
-- defining a first logical mapping from each of a plurality of fields in the first type of data to one or more respective regions of a graphical user interface (see Hussam1 paragraphs 18, 22, 45, 63, 91);
-- defining a second logical mapping from each of a plurality of fields in the second type of data to one or more respective regions of the graphical user interface (see Hussam1 paragraphs 18, 22, 45, 70, 92); 
-- …, wherein the request includes an entity identifier (see Hussam1 paragraphs 106, 113-116, 123, 181); 
-- selecting either the first logical mapping or the second logical mapping based on the received entity identifier (see Hussam1 paragraphs 20-22, 27, 88, 128, 159, 167); and 
-- providing the graphical user interface for display, wherein the one or more respective regions are populated with data based on the selected logical mapping (see Hussam1 paragraphs 22, 27, 32, 45, 81, 88-90). 
Hussam1 fails to explicitly teach receiving request to display the graphical user interface from a user of a user device.
Hussam2 teaches about the graphical user interface 170 that includes portion 174 to provide a user with an overview of a group study and to provide the user with a “current status” of the group study, e.g., a next discussion that the user needs to participate in and/or a listing of current notes and other contributions that have been made to the group by other users of the group. Graphical user interface 170 also includes controls 176, selection of which enables a user to view tools that are available for engaging in the group study. These tools may include various types of asset information, as described in further detail below. Graphical user interface 170 also includes control 178, selection of which enables a user to view information indicative of other users who are participating in the group study. Graphical user interface 170 also includes control 180, selection of which enables a user to view data associated with the group study. This data may include progress reports of the group, including, e.g., the progress report shown in portion 536 of FIG. 5A. (see Hussam2 paragraphs 3, 5, 7, 17, 24, 32-33, 49, 64).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Hussam2 within the systems/methods as taught by reference Hussam1 with the motivation of making a graphical user interface available to a user with an overview of a group study, thereby providing the user with a “current status” of the group study and/or a listing of current notes and other contributions that have been made to the group by other users of the group (see Hussam2 paragraph 33).

As per Claim 8, Hussam1 and Hussam2 teaches the system of claim 7, wherein generating a central repository that aggregates data that has been extracted from multiple different medical study instruments further comprises:
-- obtaining a plurality of populated medical study instruments from a plurality of different computers (see Hussam1 paragraphs 6, 107, 139, 176); 
-- extracting one or more question-answer pairs from the obtained medical study instruments; 
-- determining a classification of each extracted question-answer pairs (see Hussam1 paragraphs 6, 107, 139, 176); and 
-- saving the question-answer pair into an aggregated data storage area based on the determined classification (see Hussam1 paragraphs 6, 107, 139, 176). 
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 7, and incorporated herein.

As per Claim 9, Hussam1 and Hussam2 teaches the system of claim 7, wherein at least one first region of the graphical user interface is populated with one or more question-answer combinations based on the selected logical mapping (see Hussam1 paragraphs 2-10, 43 and abstract).  
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 7, and incorporated herein.

As per Claim 10, Hussam1 and Hussam2 teaches the system of claim 9, wherein at least one second region of the graphical user interface is populated with data that is indicative of the number of people who have provided the same answer to the same question set forth in the particular question-answer combination. 
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 7, and incorporated herein.

As per Claim 11, Hussam1 and Hussam2 teaches the system of claim 10, wherein the second region of the graphical user interface further comprises:
-- a first displayed value that is indicative of the number of people at a particular medical facility that provided the same answer to the same question set forth in the particular question-answer combination; a second displayed value that is indicative of the number of people at multiple different medical facilities that provided the same answer to the same questions set forth in the particular question-answer combination; and a third displayed value that is indicative of the difference between the first displayed value and the second displayed value (see Hussam2 paragraphs 3, 5, 7, 17, 24, 32-33, 49, 64). 
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 7, and incorporated herein.

As per Claim 12, Hussam1 and Hussam2 teaches the system of claim 11, further comprising:
-- determine whether the third displayed value exceeds a predetermined threshold  (see Hussam1 paragraphs 18, 63-65, 67); and
-- in response to a determination that the third displayed value exceeds a predetermined threshold, highlight a predetermined proximity of the graphical user interface associated with the third displayed value using a first color (see Hussam1 paragraphs 18, 63-65, 67). 
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 7, and incorporated herein.

As per Claim 13, Hussam1 and Hussam2 teaches the system of claim 11, further comprising:
-- determining whether the third displayed value falls below a predetermined threshold (see Hussam1 paragraphs 18, 63-65, 67); and
-- in response to determining that the third displayed value falls below a predetermined threshold, highlighting a predetermined proximity of the graphical user interface associated with the third displayed value using a second color that is different than the first color (see Hussam1 paragraphs 18, 63-65, 67).
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 7, and incorporated herein.

As per Claim 14, Hussam1 teaches a method comprising (see Hussam1 paragraphs 132, 181, Claims 10, 18 and Abstract):
-- generating a central data storage repository that aggregates data that has been extracted from multiple different medical study instruments, wherein the aggregated data is classified into a first type of data and a second type of data (see Hussam1 paragraphs 43-44, 106, 134, 138, 147, 164;….. without limitation, to any process or technique that makes available and/or locates and/or reads data from any type of data repository);
-- defining a first logical mapping from each of a plurality of fields in the first type of data to one or more respective regions of a graphical user interface (see Hussam1 paragraphs 18, 22, 45, 63, 91);
-- defining a second logical mapping from each of a plurality of fields in the second type of data to one or more respective regions of the graphical user interface (see Hussam1 paragraphs 18, 22, 45, 70, 92); 
-- …, wherein the request includes an entity identifier (see Hussam1 paragraphs 106, 113-116, 123, 181); 
-- selecting either the first logical mapping or the second logical mapping based on the received entity identifier (see Hussam1 paragraphs 20-22, 27, 88, 128, 159, 167); and 
-- providing the graphical user interface for display, wherein the one or more respective regions are populated with data based on the selected logical mapping (see Hussam1 paragraphs 22, 27, 32, 45, 81, 88-90). 
Hussam1 fails to explicitly teach receiving request to display the graphical user interface from a user of a user device.
Hussam2 teaches about the graphical user interface 170 that includes portion 174 to provide a user with an overview of a group study and to provide the user with a “current status” of the group study, e.g., a next discussion that the user needs to participate in and/or a listing of current notes and other contributions that have been made to the group by other users of the group. Graphical user interface 170 also includes controls 176, selection of which enables a user to view tools that are available for engaging in the group study. These tools may include various types of asset information, as described in further detail below. Graphical user interface 170 also includes control 178, selection of which enables a user to view information indicative of other users who are participating in the group study. Graphical user interface 170 also includes control 180, selection of which enables a user to view data associated with the group study. This data may include progress reports of the group, including, e.g., the progress report shown in portion 536 of FIG. 5A. (see Hussam2 paragraphs 3, 5, 7, 17, 24, 32-33, 49, 64).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Hussam2 within the systems/methods as taught by reference Hussam1 with the motivation of making a graphical user interface available to a user with an overview of a group study, thereby providing the user with a “current status” of the group study and/or a listing of current notes and other contributions that have been made to the group by other users of the group (see Hussam2 paragraph 33).

As per Claim 15, Hussam1 and Hussam2 teaches the method of claim 14, wherein generating a central repository that aggregates data that has been extracted from multiple different medical study instruments, further comprises:
-- obtaining a plurality of populated medical study instruments from a plurality of different computers (see Hussam1 paragraphs 6, 107, 139, 176); 
-- extracting one or more question-answer pairs from the obtained medical study instruments; 
-- determining a classification of each extracted question-answer pairs (see Hussam1 paragraphs 6, 107, 139, 176); and 
-- saving the question-answer pair into an aggregated data storage area based on the determined classification (see Hussam1 paragraphs 6, 107, 139, 176). 
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 14, and incorporated herein.

As per Claim 16, Hussam1 and Hussam2 teaches the method of claim 14, wherein at least one first region of the graphical user interface is populated with one or more question-answer combinations based on the selected logical mapping (see Hussam1 paragraphs 2-10, 43 and abstract).
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 14, and incorporated herein.

As per Claim 17, Hussam1 and Hussam2 teaches the method of claim 16, wherein at least one second region of the graphical user interface is populated with data that is indicative of the number of people who have provided the same answer to the same question set forth in the particular question-answer combination. 
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 14, and incorporated herein.

As per Claim 18, Hussam1 and Hussam2 teaches the method of claim 17, wherein the second region of the graphical user interface further comprises:
--  a first displayed value that is indicative of the number of people at a particular medical facility that provided the same answer to the same question set forth in the particular question-answer combination; a second displayed value that is indicative of the number of people at multiple different medical facilities that provided the same answer to the same questions set forth in the particular question-answer combination; and a third displayed value that is indicative of the difference between the first displayed value and the second displayed value  (see Hussam2 paragraphs 3, 5, 7, 17, 24, 32-33, 49, 64).
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 14, and incorporated herein.

As per Claim 19, Hussam1 and Hussam2 teaches the method of claim 18, further comprising:
-- determine whether the third displayed value exceeds a predetermined threshold  (see Hussam1 paragraphs 18, 63-65, 67); and
-- in response to a determination that the third displayed value exceeds a predetermined threshold, highlight a predetermined proximity of the graphical user interface associated with the third displayed value using a first color (see Hussam1 paragraphs 18, 63-65, 67). 
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 14, and incorporated herein.

As per Claim 20, Hussam1 and Hussam2 teaches the method of claim 18, further comprising: 
-- determining whether the third displayed value falls below a predetermined threshold (see Hussam1 paragraphs 18, 63-65, 67); and
-- in response to determining that the third displayed value falls below a predetermined threshold, highlighting a predetermined proximity of the graphical user interface associated with the third displayed value using a second color that is different than the first color (see Hussam1 paragraphs 18, 63-65, 67).
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 14, and incorporated herein.

As per Claim 21, Hussam1 teaches a non-transitory computer-readable storage device having stored thereon instructions, which, when executed by a data processing apparatus, cause the data processing apparatus to perform operations comprising (see Hussam1 paragraphs 176-177, 181 and Claim 10):  
-- generating a central data storage repository that aggregates data that has been extracted from multiple different medical study instruments, wherein the aggregated data is classified into a first type of data and a second type of data (see Hussam1 paragraphs 43-44, 106, 134, 138, 147, 164); 
-- defining a first logical mapping from each of a plurality of fields in the first type of data to one or more respective regions of a graphical user interface (see Hussam1 paragraphs 18, 22, 45, 63, 91);
-- defining a second logical mapping from each of a plurality of fields in the second type of data to one or more respective regions of the graphical user interface (see Hussam1 paragraphs 18, 22, 45, 70, 92); 
-- …, wherein the request includes an entity identifier (see Hussam1 paragraphs 106, 113-116, 123, 181); 
-- selecting either the first logical mapping or the second logical mapping based on the received entity identifier (see Hussam1 paragraphs 20-22, 27, 88, 128, 159, 167); and 
-- providing the graphical user interface for display, wherein the one or more respective regions are populated with data based on the selected logical mapping (see Hussam1 paragraphs 22, 27, 32, 45, 81, 88-90). 
Hussam1 fails to explicitly teach receiving request to display the graphical user interface from a user of a user device.
Hussam2 teaches about the graphical user interface 170 that includes portion 174 to provide a user with an overview of a group study and to provide the user with a “current status” of the group study, e.g., a next discussion that the user needs to participate in and/or a listing of current notes and other contributions that have been made to the group by other users of the group. Graphical user interface 170 also includes controls 176, selection of which enables a user to view tools that are available for engaging in the group study. These tools may include various types of asset information, as described in further detail below. Graphical user interface 170 also includes control 178, selection of which enables a user to view information indicative of other users who are participating in the group study. Graphical user interface 170 also includes control 180, selection of which enables a user to view data associated with the group study. This data may include progress reports of the group, including, e.g., the progress report shown in portion 536 of FIG. 5A. (see Hussam2 paragraphs 3, 5, 7, 17, 24, 32-33, 49, 64).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Hussam2 within the systems/methods as taught by reference Hussam1 with the motivation of making a graphical user interface available to a user with an overview of a group study, thereby providing the user with a “current status” of the group study and/or a listing of current notes and other contributions that have been made to the group by other users of the group (see Hussam2 paragraph 33).

As per Claim 22, Hussam1 and Hussam2 teaches the non-transitory computer-readable storage device of claim 21, wherein generating a central repository that aggregates data that has been extracted from multiple different medical study instruments, further comprises:
-- obtaining a plurality of populated medical study instruments from a plurality of different computers (see Hussam1 paragraphs 6, 107, 139, 176); 
-- extracting one or more question-answer pairs from the obtained medical study instruments; 
-- determining a classification of each extracted question-answer pairs (see Hussam1 paragraphs 6, 107, 139, 176); and 
-- saving the question-answer pair into an aggregated data storage area based on the determined classification (see Hussam1 paragraphs 6, 107, 139, 176). 
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 21, and incorporated herein.

As per Claim 23, Hussam1 and Hussam2 teaches the non-transitory computer-readable storage device of claim 21, wherein at least one first region of the graphical user interface is populated with one or more question-answer combinations based on the selected logical mapping (see Hussam1 paragraphs 2-10, 43 and abstract).
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 21, and incorporated herein.

As per Claim 24, Hussam1 and Hussam2 teaches the non-transitory computer-readable storage device of claim 23, wherein at least one second region of the graphical user interface is populated with data that is indicative of the number of people who have provided the same answer to the same question set forth in the particular question-answer combination. 
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 21, and incorporated herein.

As per Claim 25, Hussam1 and Hussam2 teaches the non-transitory computer-readable storage device of claim 24, wherein the second region of the graphical user interface further comprises:
-- a first displayed value that is indicative of the number of people at a particular medical facility that provided the same answer to the same question set forth in the particular question-answer combination; a second displayed value that is indicative of the number of people at multiple different medical facilities that provided the same answer to the same questions set forth in the particular question-answer combination; and a third displayed value that is indicative of the difference between the first displayed value and the second displayed value  (see Hussam2 paragraphs 3, 5, 7, 17, 24, 32-33, 49, 64).
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 21, and incorporated herein.

As per Claim 26, Hussam1 and Hussam2 teaches the non-transitory computer-readable medium of claim 25, the operations further comprising: 
-- determine whether the third displayed value exceeds a predetermined threshold  (see Hussam1 paragraphs 18, 63-65, 67); and
-- in response to a determination that the third displayed value exceeds a predetermined threshold, highlight a predetermined proximity of the graphical user interface associated with the third displayed value using a first color (see Hussam1 paragraphs 18, 63-65, 67). 
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 21, and incorporated herein.

As per Claim 27, Hussam1 and Hussam2 teaches the non-transitory computer-readable medium of claim 25, the operations further comprising:
-- determining whether the third displayed value falls below a predetermined threshold (see Hussam1 paragraphs 18, 63-65, 67); and
-- in response to determining that the third displayed value falls below a predetermined threshold, highlighting a predetermined proximity of the graphical user interface associated with the third displayed value using a second color that is different than the first color (see Hussam1 paragraphs 18, 63-65, 67).
The obviousness of combining the teachings of Hussam1 and Hussam2 are discussed in the rejection of claim 21, and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20140222464 A1 to Sharaf et al.; The present invention relates generally to healthcare technology, and more specifically to electronic systems and methods for prescribing and providing medicine and the like to healthcare consumers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626 


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626